United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT

       __________

       No. 97-2612
       __________

United States of America,           *
                                    *
            Appellee,               *
                                    *
       v.                           *
                                    *
Joe Willis Higgins,                 *
                                    *
            Appellant.              *

       __________
                                        Appeals from the United
States
    No. 97-2614                         District Court for the
    __________                          Eastern District of
Arkansas.

United States of America,   *     [UNPUBLISHED]
                            *
         Appellee,          *
                            *
    v.                      *
                            *
James Dewey Hambrick,       *
                            *
         Appellant.         *
                      ___________

                                    Submitted: February 17,
1998
                                               Filed: March 23,
1998
                            ___________
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                      ___________

PER CURIAM.

    Joe Willis Higgins and James Dewey Hambrick were
charged with aiding and abetting the distribution of
crack cocaine, in violation of 21 U.S.C. § 841(a) and 18
U.S.C. § 2. On appeal, Higgins challenges the sentence
imposed on him by the district court1 after he pleaded
guilty, and Hambrick challenges his conviction following
a jury trial. We affirm.

    Higgins argues, as he did below, that the Guidelines
sentencing scheme, which imposes a 100-to-1 ratio for
crack cocaine as opposed to powder cocaine offenses,
violates his Fifth Amendment right to due process and
equal protection. This challenge is foreclosed by our
prior decisions upholding the constitutionality of the
100-to-1 ratio, see, e.g., United States v. Carter, 91
F.3d 1196, 1197-99 (8th Cir. 1996) (per curiam); United
States v. Jackson, 67 F.3d 1359, 1367 (8th Cir. 1995),
cert. denied, 116 S. Ct. 1684 (1996), and we are bound by
those rulings, see United States v. Prior, 107 F.3d 654,
660 (8th Cir.) (one Eighth Circuit panel may not overrule
another panel&s decision), cert. denied, 118 S. Ct. 84
(1997).

    Hambrick challenges his conviction on the basis that
the court&s aiding-and-abetting jury instruction failed to
indicate that one who is merely a knowing spectator


      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.
                                      -2-
cannot be found guilty of aiding and abetting. We will
reverse a district court on an instructional issue only
when the court has abused its wide discretion in
formulating jury instructions, and we will not disturb a
jury&s verdict if the instructions, viewed as a whole,
fairly and adequately contain the law applicable to the
case. See United States v. Cunningham, 83 F.3d 218, 221
(8th Cir. 1996). Although a defendant is entitled to




                           -3-
have a requested instruction submitted to the jury if it
is timely submitted, adequately states the law, and is
supported by the evidence, the defendant is not entitled
to   a   particularly   worded  instruction   where   the
instruction given by the district court adequately and
correctly covers the substance of the requested
instruction.    See United States v. Williams, 109 F.3d
502, 508 (8th Cir.), cert. denied, 118 S. Ct. 303 (1997).

    The court&s instructions required the jury to find--in
order to conclude he was guilty--that Hambrick was
present, knew the crime was being committed, and
knowingly assisted that crime.          The instructions
correctly stated the elements of the offense and
permitted Hambrick to argue his theory of defense. The
court did not abuse its discretion in instructing the
jury.

    Accordingly, we           affirm     Higgins&s   sentence      and
Hambrick&s conviction.

    A true copy.

          Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -4-